COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-13-00081-CR
                            NO. 02-13-00082-CR
                            NO. 02-13-00083-CR
                            NO. 02-13-00084-CR

JOSEPH SHELDON HUTCHESON                                         APPELLANT

                                      V.

THE STATE OF TEXAS                                                     STATE


                                   ----------

     FROM CRIMINAL DISTRICT COURT NO. 4 OF TARRANT COUNTY

                                   ----------

                       MEMORANDUM OPINION 1

                                   ----------

      On February 14, 2013 as part of a plea bargain agreement, Joseph

Sheldon Hutcheson pleaded guilty to possession of less than one gram of a

controlled substance and three charges of driving while intoxicated. The trial

court sentenced him to five years’ confinement on the charges of driving while


     1
      See Tex. R. App. P. 47.4.
intoxicated and six months’ confinement on the possession offense, all to run

concurrently. The trial court certified that Hutcheson had no right to appeal. See

Tex. R. App. P. 25.2(a)(2).

      Hutcheson filed four pro se notices of appeal on February 22, 2013. On

February 28, 2013, we notified Hutcheson’s trial counsel and Hutcheson that

Hutcheson had filed pro se notices of appeal, that the trial court certified that

Hutcheson had no right to appeal, and that we would dismiss the appeal unless

Hutcheson or any party desiring to continue the appeal filed a response showing

grounds for continuing the appeal no later than March 11, 2013. See Tex. R.

App. P. 25.2(d), 44.3.

      As of the date of this memorandum opinion, we have received no response

to our notice. There is no showing that Hutcheson’s sentence exceeded the

State’s recommendation, that Hutcheson desires to appeal a matter that was

raised by written motion filed and ruled on before trial, or that the trial court

granted Hutcheson permission to appeal. See Tex. R. App. P. 25.2(a)(2). Thus,

in accordance with the trial court’s certification, we dismiss this appeal. See Tex.

R. App. P. 25.2(d), 43.2(f); Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim.

App. 2006).




                                         2
                                      PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: May 16, 2013




                                  3